OPINION
Per CURIAM.
The order of the Court of Common Pleas issuing a mandatory injunction compelling the defendant to permit plaintiff or her counsel to inspect all records of the defendant in its hospital pertaining to her hospital stay and treatment and to furnish her or her counsel photostatic copies thereof at her expense is modified to read that the defendant permit plaintiff or her counsel by her written permission to inspect her hospital records under the supervision of the defendant and to have photostatic copies of such parts of such records, as in the discretion of the defendant is proper under the circumstances of the case, having in mind the beneficial interest of the plaintiff and the general purpose for which such records or any part thereof were kept and maintained, all at the prepaid expense of the plaintiff, and as so modified, the decree is affirmed. Exceptions. O. S. J.